Case 1:18-cv-00493-DKW-RT Document 60-1 Filed 10/21/19 Page 1 of 22   PageID #:
                                    370
Case 1:18-cv-00493-DKW-RT Document 60-1 Filed 10/21/19 Page 2 of 22   PageID #:
                                    371
Case 1:18-cv-00493-DKW-RT Document 60-1 Filed 10/21/19 Page 3 of 22   PageID #:
                                    372
Case 1:18-cv-00493-DKW-RT Document 60-1 Filed 10/21/19 Page 4 of 22   PageID #:
                                    373
Case 1:18-cv-00493-DKW-RT Document 60-1 Filed 10/21/19 Page 5 of 22   PageID #:
                                    374
Case 1:18-cv-00493-DKW-RT Document 60-1 Filed 10/21/19 Page 6 of 22   PageID #:
                                    375
Case 1:18-cv-00493-DKW-RT Document 60-1 Filed 10/21/19 Page 7 of 22   PageID #:
                                    376
Case 1:18-cv-00493-DKW-RT Document 60-1 Filed 10/21/19 Page 8 of 22   PageID #:
                                    377
Case 1:18-cv-00493-DKW-RT Document 60-1 Filed 10/21/19 Page 9 of 22   PageID #:
                                    378
Case 1:18-cv-00493-DKW-RT Document 60-1 Filed 10/21/19 Page 10 of 22   PageID #:
                                    379
Case 1:18-cv-00493-DKW-RT Document 60-1 Filed 10/21/19 Page 11 of 22   PageID #:
                                    380
Case 1:18-cv-00493-DKW-RT Document 60-1 Filed 10/21/19 Page 12 of 22   PageID #:
                                    381
Case 1:18-cv-00493-DKW-RT Document 60-1 Filed 10/21/19 Page 13 of 22   PageID #:
                                    382
Case 1:18-cv-00493-DKW-RT Document 60-1 Filed 10/21/19 Page 14 of 22   PageID #:
                                    383
Case 1:18-cv-00493-DKW-RT Document 60-1 Filed 10/21/19 Page 15 of 22   PageID #:
                                    384
Case 1:18-cv-00493-DKW-RT Document 60-1 Filed 10/21/19 Page 16 of 22   PageID #:
                                    385
Case 1:18-cv-00493-DKW-RT Document 60-1 Filed 10/21/19 Page 17 of 22   PageID #:
                                    386
Case 1:18-cv-00493-DKW-RT Document 60-1 Filed 10/21/19 Page 18 of 22   PageID #:
                                    387
Case 1:18-cv-00493-DKW-RT Document 60-1 Filed 10/21/19 Page 19 of 22   PageID #:
                                    388
Case 1:18-cv-00493-DKW-RT Document 60-1 Filed 10/21/19 Page 20 of 22   PageID #:
                                    389
Case 1:18-cv-00493-DKW-RT Document 60-1 Filed 10/21/19 Page 21 of 22   PageID #:
                                    390
Case 1:18-cv-00493-DKW-RT Document 60-1 Filed 10/21/19 Page 22 of 22   PageID #:
                                    391
